Citation Nr: 1410533	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-39 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than September 17, 2009, for the assignment of a 100 percent disability rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Anchorage, Alaska Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted an increase in the disability rating for PTSD from 50 percent to 100 percent.  The RO made the 100 percent rating effective September 17, 2009.  The Veteran relocated from Alaska to Texas, and his case currently is handled through the Waco, Texas RO.

In September 2010, and again in August 2012, the Veteran indicated by checking boxes on appeal forms that he wanted a Board hearing.  In a September 2012 telephone conversation with a VA employee, however, the Veteran clarified that he did not want to have a Board hearing.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  An October 2004 rating decision granted service connection for PTSD, with an initial 50 percent rating from November 27, 2001.  That decision was not appealed.

2.  VA received on December 1, 2006, the Veteran's claim for a total disability rating based on individual unemployability (TDIU), which indirectly raised the issue of an increased rating for PTSD.

3.  In a June 2007 rating decision, the RO denied a TDIU, as well as other issues.  The Veteran appealed other issues decided in the June 2007 rating decision, but he did not initiate an appeal of the denial of a TDIU.  The June 2007 denial of a TDIU therefore became a final decision.

4.  Prior to September 17, 2009, it was not factually ascertainable that the Veteran's PTSD disability had increased to warrant a 100 percent disability rating.


CONCLUSION OF LAW

A 100 percent disability rating for the Veteran's PTSD may not be effective earlier than September 17, 2009.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

As discussed in detail below, the claim for an increased rating for PTSD was on appeal from a December 2006 claim for TDIU.  In response to that claim, the RO provided the Veteran with VCAA notice in letters issued in December 2006 and October 2008.  In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection and increased disability ratings.  The letters informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, reports of VA medical examinations, statements from the Veteran, and records from the United States Social Security Administration (SSA).  The reports of medical examinations addressing the Veteran's PTSD contain findings regarding the manifestations and effects of his PTSD.  Those examination reports are adequate to address the question of the effective date for the 100 percent rating for his PTSD.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Effective Date

The Veteran appealed the September 17, 2009, effective date that the RO assigned for the 100 percent rating for his PTSD.  He contends that the effective date should be earlier.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal of the effective date for a 100 percent rating for PTSD is preceded by the long history of the Veteran's claims for service connection and disability compensation for a mental disorder, including PTSD.  In March 1981, the Veteran submitted a claim for service connection for a mental disorder, described as "nerves."  In a September 1981 rating decision, the RO denied service connection for nervousness.  In April 1985, the Veteran again sought service connection for a nervous condition.  In July 1985, the RO continued the denial of service connection for a nervous condition.  In September 1988, the Veteran sought service connection for PTSD.  In September 1988, the RO found that new and material evidence had not been submitted to reopen a claim for service connection for a mental disorder, including PTSD.

In September 1991, the Veteran again sought service connection for PTSD.  In March 1992, the RO found that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  In November 2001, the Veteran again sought service connection for PTSD.  In a September 2002 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  In January 2004, the Veteran again sought service connection for PTSD.  In an October 2004 rating decision, the RO granted service connection for PTSD.  The RO made service connection effective November 27, 2001, and assigned a disability rating of 50 percent.  The Veteran did not initiate an appeal of the October 2004 rating decision.  During the year after the RO issued that decision, he did not file a notice of disagreement (NOD) with the effective date, rating, or any other aspect of that decision.  Therefore, to the extent the Veteran's appeal has included reference to an earlier 2004 or 2005 claim, that claim is final.

In December 2006, the Veteran submitted a claim for a TDIU.  The RO stamped that claim as received on December 1, 2006.  In the December 2006 claim, the Veteran asserted that his PTSD, and leg and back disabilities (for which service connection is not established), made him unable to secure or follow a substantially gainful occupation.  In a June 2007 rating decision, the RO denied a TDIU.  The RO also continued the 50 percent rating for PTSD.

In July 2007, the Veteran submitted an NOD with the June 2007 determination to continue the 50 percent rating for PTSD.  The RO issued a statement of the case (SOC) on the PTSD rating issue in December 2008.  The Veteran submitted a timely substantive appeal in January 2009.  In a November 2009 statement, the Veteran communicated, through his representative, that a 100 percent rating for PTSD would resolve all issues then on appeal.  In a November 2009 rating decision, the RO granted a 100 percent rating for PTSD, effective September 17, 2009.

In March 2010, the Veteran submitted an NOD with the effective date of the 100 percent rating.  In July 2010, the RO issued an SOC on the issue of the effective date for the 100 percent rating for PTSD.  In September 2010, the Veteran submitted a substantive appeal on that issue.

In the September 2010 substantive appeal, the Veteran noted that his claim for a TDIU was received December 1, 2006.  He stated that he thought that he might also have filed a claim earlier, in 2004 or 2005.  In a January 2014 brief in support of his effective date appeal, the Veteran noted that he had not held employment since 2001.

As noted above, the Veteran did not appeal the initial 50 percent rating for PTSD that the RO assigned in the October 2004 rating decision.  That rating therefore became final.  After the October 2004 rating decision, the Veteran did not file a direct claim for a higher rating.  He filed, in December 2006, a claim for a TDIU.  The RO, in addressing the December 2006 TDIU claim, also addressed the ratings for the Veteran's service-connected disabilities.  The RO continued the 50 percent rating for PTSD.  Therefore, for purposes of determining the effective date of the 100 percent rating for PTSD that the RO later granted, the December 2006 TDIU claim is also considered the claim for an increased rating.  December 1, 2006, is the date of receipt of that increased rating claim.  The effective date of the 100 percent rating should be the earliest date as of which it is factually ascertainable that the Veteran's PTSD disability increased to 100 percent, if a claim was received within a year of that date, and otherwise should be the December 1, 2006, the date of receipt of the claim.  The Board will consider the rating criteria for PTSD and the evidence regarding the manifestations and effects of the Veteran's PTSD over time.

The rating schedule provides for evaluating PTSD under a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria for ratings of 50 percent or higher under that formula are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ................................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ................................................... 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ..................... 50 percent

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores of 48 through 60.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupation, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

VA medical records from as early as 1980 reflect the Veteran's reports of mental problems.  The Veteran has had VA mental health treatment during some periods over the years since his service.  From at least as early as 2000, clinicians listed a diagnosis of PTSD.

In a January 2000 VA mental health evaluation, the Veteran reported that he lived with his parents.  The evaluating clinician noted that the Veteran was oriented, with a neat appearance.  The clinician noted that the Veteran's speech was rapid or pressured, that his memory was impaired, that his motor activity was tense, and that his judgment was fair.  The clinician noted that the Veteran had disorganized thinking, including difficulty focusing.  The Veteran reported having hallucinations.  He stated that he had suicidal and homicidal thoughts.  He indicated that he had not had a steady job since 1979.  The clinician listed diagnoses of PTSD and depression, and assigned a GAF score of 48.

In VA treatment in February 2000, the Veteran reported that he felt better mentally when he was busy.  He indicated that presently he was keeping busy teaching a college history class.  In March 2000, he reported that he taught a history course on Fridays.  He indicated that he lived with his parents.  He stated that he was starting a new job as a registrar for an Army college.  He expressed worry that he would forget things and make errors in the job.  He stated that he had not had a regular job since 1980.  He reported that he had separated from his wife in 1976, and had not had a romantic relationship since 1980.

In VA treatment in October 2001, the Veteran reported that he was angry, that he did not sleep, and that he thought about Vietnam every day.  The treating clinician observed that the Veteran was angry and anxious.  In May 2002, the Veteran expressed feeling anxious and depressed.  In August 2002, he reported that he had worked as a history teacher, and that presently he was not working.  In September 2002, a treating clinician noted that the Veteran was angry and depressed.  In October 2002, the Veteran reported difficulty sleeping, with four hours or less of sleep each night. He indicated that he was depressed and angry.  In February 2003, a treating clinician noted that the Veteran was frustrated, angry, and depressed.  In May 2003, it was noted that the Veteran was depressed.  In November 2003, the Veteran reported that he was struggling with sleep and was depressed, but was trying to stay active.  In April 2004, he reported that his PTSD was worse since the death of his father two months earlier.

The Veteran had a VA PTSD examination in May 2004.  He reported that after service he obtained a master's degree in history.  He stated that he was not able to do much teaching, because he could not tolerate people who did not want to learn.  He stated that he taught history at a military facility for about five years, until they stopped their educational program in 2001.  He stated that he was divorced.  He related for about 20 years he had chosen not to date because of his difficulties with people and feeling of distrust.  He reported that he had lived with his parents most of his life, and had no income except for benefits based on hearing damage.  The examiner observed that the Veteran spoke in a rational manner, with logical thought processes and no indication of any psychotic material.  The Veteran reported daily intrusive memories.  He indicated that he avoided sounds or smells that triggered such memories.  He reported occasional flashbacks.  He stated that he had nightmares, and that once or twice a week nightmares awakened him.  He related that he had disturbed sleep and slept only four to five hours.  He indicated that he was a loner, and had many acquaintances but no close friends.  He reported being irritable and angry.  He related being hyper alert, and avoiding public places and crowds.  The examiner provided a diagnosis of chronic PTSD, and assigned a GAF score of 55.

In VA treatment in April 2006, the Veteran reported intrusive thoughts, difficulty sleeping, anxiety and irritability.  He indicated that he had not worked since 2001.  He stated that his anxiety and irritability increased when he was around people.  He expressed the belief that his anxiety, irritability, and difficulty with people made him unable to hold employment.  He stated that he did volunteer work for a veterans group, but found it very challenging to do that work because of his anxiety and irritability.  A treating clinician noted clear speech, good insight, and no evidence of psychosis.  The clinician continued medications for anxiety.  The clinician assigned a GAF score of 52.

VA treatment notes from August 2006 reflect that the Veteran was on medication to address anxiety.  The treating clinician assigned a GAF score of 53.  In VA treatment in September 2006, the Veteran reported that leg and back problems limited his endurance for sitting or standing.  He indicated that he had PTSD.  A treating clinician indicated that the Veteran might need retraining, but that he was still employable.

In VA treatment in December 2006, the Veteran expressed his strong belief that, due to PTSD symptoms of anxiety, irritability, and problems with authority, he would not be able to work again.  He indicated that he did volunteer work helping veterans apply for VA benefits.  He stated that on daily prescription medication for anxiety he felt able to function in the volunteer work.  He reported that once or twice a week he took an additional anxiety medication to help him sleep.  A treating clinician found that the Veteran was oriented, with an anxious mood.  The clinician assigned a GAF score of 53.

In a February 2007 VA PTSD examination, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that, after he obtained a degree in history, college instructors counseled him against teaching in high school, as he was irritable and had little tolerance for frustration.  He stated that he moved to Alaska when his parents retired there.  He stated that he taught history at an Army facility for several years, until the facility ended their educational program in 2001.  He indicated that he had not found other work since then.   He related that he had back pain that made prolonged sitting difficult.  He indicated that he continued on medication to address anxiety.  He reported that he had acquaintances, but no close friends.  He stated that he did not let anyone get close to him because he did not trust people.  He indicated that he got along well with his mother.  He reported feeling anxious, irritable and depressed.  He reported variable sleep, with nightmares about twice a month, and nights with no sleep at all about every two weeks.

The examiner observed that the Veteran had an anxious affect, with normal speech and no report of delusions or hallucinations.  The examiner listed diagnoses of PTSD and personality disorder, and assigned a GAF score of 57.  The examiner provided the opinion that the Veteran was employable.  The examiner stated that the Veteran chose to live in a remote area where teaching jobs are not available.  The examiner opined that the Veteran would be able to work as a college history teacher if such work were available in his community.

In VA treatment in August 2007, it was noted that the Veteran had ongoing PTSD symptoms, and that medication helped in addressing anxiety and irritability.  In December 2007, the Veteran reported ongoing PTSD symptoms and ongoing use of medications to address anxiety and help with sleep.  The treating clinician assigned a GAF score of 53.  In March 2008 and April 2008, the treating clinician noted that the Veteran had an anxious affect, with logical thoughts and no evidence of psychosis.  The clinician assigned a GAF score of 52.

In a January 2009 statement, the Veteran reported that when he had a VA mental health examination, he had taken extra anti-anxiety medication to handle travelling and being in an urban area for the examination.  He stated that he normally reduced exposure to stress by living in a quiet rural area.  He indicated that he had great difficulty trusting anyone, and asserted that his distrust would make him unable to handle any work environment.  He related that his mother had died and that he lived alone.

In VA treatment in February 2009, the Veteran reported that his medication was helping him manage his anxiety and sleep disturbance.  He stated that he avoided triggers of PTSD symptoms, and stayed by himself except for going to the grocery store, post office, and bank.  The treating clinician noted no evidence of psychosis.  The clinician assigned a GAF score of 60.

In June 2009, private physician R. A., D.O., wrote that he had been treating the Veteran for over a decade.  Dr. A. noted that the Veteran struggled with physical ailments and that his mental health status had declined.  Dr. A. stated that the Veteran had PTSD and indications of depression.  Dr. A. wrote that the Veteran had been unemployed the entire time he had known him.  Dr. A. expressed the opinion that the Veteran would do better physically and generally if he relocated to a climate warmer than the climate in Alaska.  This statement has little evidentiary value, however.  Disability ratings are based on specific symptoms, and Dr. A. discussed few specifics about the Veteran's condition.  Also, Dr. A. is not a mental health provider, and his conclusions simply do not carry as much weight as a mental health provider, who is trained in treating PTSD.  Finally, the fact that the weather conditions in Alaska presented a challenge to the Veteran is simply not something VA considers under its rating schedule. 

In a September 2009 statement, the Veteran indicated that he had moved in with one of his brothers.  He stated that since then he had increased his use of medication to help with sleep.  He asserted that his PTSD had become much worse since the rating for it was assigned.

In a September 2009 VA PTSD examination, the examiner reported having reviewed the Veteran's claims file.  The Veteran indicated that he continued on medications to address anxiety, PTSD symptoms, and sleep disturbance.  He reported that his mother died in 2008, and that he now lived with his brother.  He indicated that he lived a fairly reclusive life in his brother's home.  The examiner found that the Veteran was oriented, with spontaneous speech and blunted affect.  The Veteran reported that he heard the voices of his deceased parents calling his name.  He stated that his sleep was limited to three to four hours at a time and six to seven hours per night.  He reported obsessive and ritualistic behavior involving the way he ate and the way he organized his belongings.  He indicated that he went without showering for several days in a row.  He reported having had suicidal thoughts when facing eviction, before moving in with his brother.

The examiner found that the Veteran's recent memory was moderately impaired.  The examiner concluded that the Veteran's PTSD symptoms were chronic, were moderately severe overall, and were intermittently severe.  The examiner assigned a GAF score of 50.  The examiner stated that the Veteran's level of chronic impairment at the time of the examination would preclude participation in work activities.

The claims file contains reports from the United States Social Security Administration (SSA) which show the Veteran's annual income from 1969 through 2010.  The reports show that he had no income in the years 1980 through 1988, 1991 through 1996, and 2002 through 2010.  However, the fact that he had no income is not determinative.  A person can have no income for a variety of reasons, including the fact that no jobs were available.  In other words, a showing that the Veteran had no income does not mean that his PTSD symptoms had resulted in total occupational impairment.

On December 1, 2006, the RO received the Veteran's TDIU claim that indirectly raised the issue of the rating for his PTSD.  During the year preceding that claim, it did not become factually ascertainable that the Veteran's PTSD had increased to a level consistent with a 100 percent rating.  Evidence from 2006 and earlier described varying manifestations of PTSD disability.  While hallucinations and suicidal and homicidal thoughts were reported in January 2000, those symptoms were not reported later in 2000 or at other times through 2006.  Several treatment and examination records from 2000 through 2006 contain notations that there were no reports of hallucinations, delusions, or other signs of psychosis.  The anger, depression, intrusive thoughts, and sleep disturbance reported through 2006 were not described as grossly impairing the Veteran's thought or communication, producing danger to himself or others, interfering with activities of daily living, or causing disorientation.  The Veteran reports, and other evidence shows, that he last held employment in 2001 and has not held employment since then.  The evidence does not show, however, that by 2006 the Veteran's PTSD produced total occupational impairment.  While the Veteran asserted in April 2006 that anxiety and irritability made him unable to hold employment, a clinician who saw him in September 2006 concluded that he was still employable.  In the year preceding December 2006, clinicians assigned GAF scores of 52 and 53, consistent with moderate difficulty in occupational functioning, not inability to keep a job.  Thus, the earliest date as of which it is factually ascertainable that the Veteran's PTSD warranted a 100 percent rating was not during the year preceding the December 1, 2006, claim.

The evidence regarding the effects of the Veteran's PTSD from December 1, 2006, forward reflects continuing disagreement as to the extent of occupational impairment due to PTSD.  The Veteran asserted in December 2006 that his PTSD symptoms precluded work, but a VA clinician who examined him in February 2007 concluded that his PTSD did not make him unemployable.  The evidence regarding symptoms in 2006 through mid-2009 does not reflect any reports or findings of hallucinations or other signs of psychosis, nor of disorientation, danger to self or others, or other gross impairment in functioning.  The September 2009 examination report provided the earliest report of certain more severe symptoms, such as hearing voices, obsessive or ritualistic behaviors, and neglect of hygiene.  The opinion in that examination is the earliest clinical opinion that the Veteran's PTSD made him unable to work.  Before the September 2009 examination, then, it was not factually ascertainable that the Veteran's PTSD disability had increased to warrant a 100 percent rating.  Therefore, the preponderance of the evidence is against an effective date earlier than the September 17, 2009, examination date for the assignment of the 100 percent rating.

The Veteran asserts that since he has been unemployed since 2001, an earlier effective date should be assigned.  However, as noted, the initial rating assigned for PTSD in a 2004 rating decision was not appealed.  No further claims were received until December 2006.  Although December 2006 encompasses a claim for an increase, disability ratings are not automatically assigned according to the date of claim.  Rather, the medical evidence is evaluated, and ratings are assigned according to the manifestations at different times.  Here, as discussed in detail above, September 2009 represents the date that the manifestations of his PTSD had increased in severity, warranting a higher rating.  

In a 2014 brief, the Veteran contended, through his representative, that if an earlier effective date for an increased rating for PTSD is not granted, a TDIU should be granted, with an effective date of December 1, 2006.  However, as the December 2006 claim for a TDIU was denied in June 2007, and that denial was not appealed and became final, there is no pending claim for TDIU based on the December 2006 filing.  The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  The RO did, in fact, consider both TDIU and a claim for an increased rating in a 2007 rating decision.  A claimant can appeal all issues denied in a rating decision, or certain issues.  Here, the wording of the Veteran's NOD was clear in his intent to appeal the PTSD rating (and the hearing loss rating), but did not in any way address the TDIU denial.  This means that the TDIU claim filed in December 2006 and denied in the 2007 rating decision is final, and the Board cannot - in the context of on appeal of the effective date for the current 100 percent rating for PTSD - revisit that issue.  In September 2009, the Veteran again filed a TDIU claim, but a 100 percent schedular rating for PTSD was then assigned. 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than September 17, 2009, for the assignment of a 100 percent rating for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


